EXHIBIT A MULTIPLE CLASS PLAN ADVISORS SERIES TRUST on behalf of the funds managed by Scharf Investments, LLC (as amended on December 3, 2015 to add the Scharf Alpha Opportunity Fund) Fund Name: Scharf Fund Scharf Balanced Opportunity Fund Scharf Global Opportunity Fund Scharf Alpha Opportunity Fund Share Class Minimum Investment1 Maximum Initial Sales Charge Maximum CDSC Maximum 12b-1 Fee Maximum Shareholder Servicing Fee Redemption Fee Investor Class Regular Accounts - Retirement Accounts - None None None 0.10% Varies by Fund Retail Class Regular Accounts - Retirement Accounts - None None 0.25% 0.10% Varies by Fund Institutional Class None None None 0.10% Varies by Fund 1The Advisor may waive the minimum initial investment in certain circumstances; please see the Funds’ Prospectus. 1
